Citation Nr: 0703649	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 8, 2001 for the 
grant of service connection for diabetes mellitus, type II. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1967 to November 
1971.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO service connection for diabetes mellitus and 
assigned an effective date of June 6, 2001, the date of 
receipt of the veteran's claim.
In February 2003, the RO assigned an earlier effective date 
of May 8, 2001.  

In December 2003 the veteran filed a claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).  
In August 2004 the veteran filed a claim for an increased 
disability rating for diabetes mellitus, type II.  These 
claims have not been procedurally prepared or certified for 
appellate review; therefore, the Board refers the veteran's 
claims for service connection for PTSD and increased rating 
for diabetes mellitus, type II to the RO for appropriate 
action. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDING OF FACT

On June 6, 2001, the RO received the veteran's original claim 
for entitlement to service connection for diabetes mellitus, 
type II.  The May 8, 2001 effective date assigned is the 
effective date of the liberalizing provisions establishing 
entitlement to benefits for diabetes due to herbicide 
exposure. 


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
May 8, 2001 for the grant of service connection for diabetes 
mellitus, type II have not been met.  38 U.S.C.A. §§ 5103, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, the RO granted service connection for diabetes 
mellitus and assigned an effective date of June 6, 2001, the 
date of receipt of the veteran's claim. In February 2003, the 
RO assigned an effective date of May 8, 2001, the effective 
date of liberalizing regulation.  During his December 2003 
Board hearing, the veteran stated that he was seeking an 
earlier effective date for his service-connected diabetes 
mellitus, type II compensation benefits.  The veteran 
contends that he first experienced symptoms of diabetes in 
the early 1980s.  

Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2006). 
Unless specifically provided, such determination is made on 
the basis of the facts found. 38 C.F.R. § 3.400(a). Benefits 
are generally awarded based on the 'date of receipt' of the 
claim. 38 C.F.R. § 3.1(r), 3.400 (2006). The effective date 
of a grant of disability compensation based on a grant of 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(b) 
(2) (i) (2006).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted. It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents. See 38 U.S.C.A. § 1116 (West 2002). Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of type II diabetes. After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001. See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes. In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation. Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

The veteran's discharge from service was November 1971.  
Although the veteran contends that he began to experience 
diabetes symptoms in the early 1980s, the evidence of record 
indicates a diagnosis of diabetes mellitus, type II in either 
1998 or 1999.  The veteran did not file an original claim for 
service connection for diabetes until June 6, 2001. Given the 
foregoing and the fact that the veteran did not file a claim 
for service connection within one year after separation from 
service, the effective date is the date of receipt of the 
original claim, or the date that entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2). Thus, 
the earliest date for which entitlement to service connection 
for diabetes could normally be granted is the date of receipt 
of the veteran's original claim, or June 6, 2001. The RO has 
assigned an effective date of May 8, 2001. Therefore, the 
veteran's claim for an earlier effective date for service 
connection for diabetes must be denied. The facts are not in 
dispute and application of the law to the facts is 
dispositive. Where, as here, there is no entitlement under 
the law to the benefit sought, the appeal must be denied. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to May 8, 2001 for the 
grant of service connection for diabetes mellitus, type II is 
denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


